    Case 1:16-cv-00628-LJV-HKS Document 81 Filed 09/02/20 Page 1 of 21




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


JOHN W. KARCZ, JR., and JENNIFER
KARCZ,

            Plaintiffs,
                                              16-CV-00628-LJV-HKS
      v.                                      DECISION & ORDER

THE CITY OF NORTH TONAWANDA,
c/o Mayor Arthur G. Pappas; THE
COUNTY OF NIAGARA, c/o County
Clerk Joseph A. Jastrzemski; WILLIAM R.
LEWIS; SHAWN P. NICKERSON;
WILLIAM R. HALL; THOMAS E.
KRANTZ; ROBERT LABUSHESKY;
KAREN SMITH; TODD BUSH; ROBERT
KOLATA; JAMES MUEHLBAUER;
LAWRENCE KUEBLER; SCOTT
WILLARD; STEPHEN ENDRES; TERRY
HUEY; LEE BOLSOVER; ROBERT
BOHNSTADT; SHAWN LARSON;
DANIEL MAJONEY; JEFF SHIESLEY;
DARYL E. TRUTY; RICHARD WYDYSH;
NORTH TONAWANDA POLICE
OFFICERS JOHN DOE I, II, III, IV, V,
AND IV; JANE DOE, of the North
Tonawanda Police Department (NTPD);
JAMES R. VONTOUR; SCOTT
LOMBARDO; RONALD P.
DWARZANSKI; NIAGARA COUNTY
DRUG TASK FORCE OFFICERS JOHN
DOE I, II, III, AND IV, (NCDTF) of the
Niagara County Sherriff’s Department
(NCSD); LAURA T. BITTNER, Niagara
County District Attorneys; KEVIN D.
CANALI, Niagara County District
Attorneys,

            Defendants.
      Case 1:16-cv-00628-LJV-HKS Document 81 Filed 09/02/20 Page 2 of 21




       On August 3, 2016, the plaintiffs, John W. Karcz, Jr., and Jennifer Karcz (“the

Karczes”), commenced this action under 42 U.S.C. § 1983 and various provision of New

York State law. 1 Docket Item 1. They allege that various officials of the City of North

Tonawanda, Niagara County, and the State of New York violated their constitutional

rights. Id. The allegations relate to a series of events that began with searches of the

Karczes’ home in May 2013; continued with John Karcz’s conviction on an unspecified

offense in December 2015 and his sentence to three years’ probation in May 2016; and

culminated in John Karcz’s confinement in July 2016 as a sanction for violating the

terms of his probation. Id. at 9-55.

       On May 30, 2019, defendants Robert Bohnstadt; Lee Bolsover; Todd Bush;

Stephen Endres; William R. Hall; Terry Huey; Robert Kolata; Thomas E. Krantz;

Lawrence Kuebler; Robert Labushesky; Shawn Larson; Daniel Mahoney; James

Muehlbauer; Shawn P. Nickerson; North Tonawanda Police Officers John Doe I, II, III,

IV, V, and IV; Karen Smith; The City of North Tonawanda (“the City”); Daryl E. Truty,

Scott Willard; and Richard Wydysh (collectively, “the municipal defendants”) moved

under Rule 12(b)(6) of the Federal Rules of Civil Procedure to dismiss this action for

failure to state a claim upon which relief may be granted. Docket Item 16. On June 6,

2019, defendant Jeff Shiesley “join[ed]” that motion. Docket Item 20. The Karczes

responded to the municipal defendants’ motion on June 13, 2019. Docket Item 22. The

municipal defendants, now including Shielsey, replied on July 22, 2019. Docket Item

56.



       1The plaintiffs commenced this action pro se, but they retained counsel on June
18, 2020. See Docket Items 71, 72.

                                             2
      Case 1:16-cv-00628-LJV-HKS Document 81 Filed 09/02/20 Page 3 of 21




       On June 19, 2019, defendant William R. Lewis, former Judge of the City Court for

the City of North Tonawanda, moved to dismiss under Rule 12(b)(1) for lack of subject

matter jurisdiction. 2 Docket Item 34. The Karczes responded on July 9, 2019. Docket

Item 53. Lewis replied on July 18, 2019. Docket Item 54.

       On July 25, 2019, the case was referred to United States Magistrate Judge H.

Kenneth Schroeder, Jr., for all proceedings under 28 U.S.C. §§ 636(b)(1)(A) and (B).

Docket Item 57. On May 28, 2020, Judge Schroeder issued two Reports and

Recommendations finding that the municipal defendants’ and Shiesley’s motions should

be granted in part and denied in part (“municipal-defendant R&R”), Docket Item 65, and

that Lewis’s motion should be granted (“Lewis R&R”), Docket Item 66. 3

       On June 12, 2020, the Karczes objected to the municipal-defendant R&R on the

grounds that Judge Schroeder erred in finding: that they had not adequately pleaded

municipal liability under Monell v. Department of Social Services of City of New York,

436 U.S. 658 (1978); that certain claims were barred by the statute of limitations; that

their state-law claims were barred by their failure to timely file notices of claim; and that

their claims against defendant Nickerson were barred by the doctrine of legislative

immunity. See Docket Item 70. The Karczes also objected to the Lewis R&R, arguing



       2
       Lewis is an officer of the State of New York’s Unified Court System. See, e.g.,
Fox v Doran, 974 F. Supp. 276, 283 (S.D.N.Y. 1997).
       3  The Clerk of Court previously had granted the Karczes’ requests for entries of
default against defendants Laura T. Bittner, Kevin D. Canali, Ronald P. Dworzanski,
Scott Lombardo, The County of Niagara, Michael Violante, and James R. Voutour
(collectively, “the county defendants), Docket Items 24-30, but Judge Schroeder
vacated those defaults for “good cause shown” on May 28, 2020, see Docket Item 67.
The county defendants moved to dismiss under Rule 12(b)(6) on June 30, 2020.
Docket Item 76. That motion is pending before Judge Schroeder.

                                              3
      Case 1:16-cv-00628-LJV-HKS Document 81 Filed 09/02/20 Page 4 of 21




that their suit against Lewis in his official capacity is not barred by the doctrine of judicial

immunity. See Docket Item 69. Lewis responded to the objections on June 23, 2020,

Docket Item 74; and the municipal defendants likewise responded on June 26, 2020,

Docket Item 75. The Karczes replied on July 1 and 3, 2020. Docket Items 78 (Lewis),

79 (municipal defendants).

       A district court may accept, reject, or modify the findings or recommendations of

a magistrate judge. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3). The court must

review de novo those portions of a magistrate judge’s recommendation to which a party

objects. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3).

       This Court has carefully and thoroughly reviewed the R&Rs, the record in this

case, the objections and responses, and the materials submitted by the parties. Based

on that de novo review, the Court accepts and adopts entirely Judge Schroeder’s

recommendation to grant Lewis’s motion. But while the Court accepts and adopts much

of the municipal-defendant R&R, it respectfully disagrees with two recommendations

and modifies another. For the reasons that follow, several claims against the municipal

defendants are dismissed, others may proceed, and still others may be amended.


                                        DISCUSSION


       The Court assumes the reader’s familiarity with the facts alleged in the complaint,

see Docket Item 1, and Judge Schroeder's analysis in the R&Rs, see Docket Items 65,

66.




                                               4
      Case 1:16-cv-00628-LJV-HKS Document 81 Filed 09/02/20 Page 5 of 21




I.     MUNICIPAL DEFENDANTS AND SHIESLEY

       A.     The City of North Tonawanda and Official-Capacity Claims

       Judge Schroeder found that the Karczes had not adequately alleged that the

City—and, by extension, the municipal defendants acting in their official capacities—

were liable under Monell. See Docket Item 65 at 5-7. This Court disagrees in part.

       A section 1983 claim against an individual in his official capacity “is in effect a

claim against the governmental entity itself.” See Lore v. City of Syracuse, 670 F.3d

127, 164 (2d Cir. 2012) (citing Monell, 436 U.S. at 691 n.55). A municipality, and its

officials sued in their official capacities, cannot be held liable under section 1983 unless

the challenged action was undertaken pursuant to a municipal policy or custom. See

Monell, 436 U.S. at 694. To state such a claim, a plaintiff must plead “three elements:

(1) an official custom or policy that (2) causes the plaintiff to be subjected to (3) a denial

of a constitutional right.” Zahra v. Town of Southold, 48 F.3d 674, 685 (2d Cir. 1995)

(quoting Batista v. Rodriguez, 702 F.2d 393, 397 (2d Cir. 1983)).

       “Official municipal policy includes the decisions of a government's lawmakers, the

acts of its policymaking officials, and practices so persistent and widespread as to

practically have the force of law.” Hernandez v. United States, 939 F.3d 191, 206 (2d

Cir. 2019) (quoting Connick v. Thompson, 563 U.S. 51, 61 (2011)). “[A] municipal policy

may be inferred from the informal acts or omissions of supervisory municipal officials,”

such as “the persistent failure to discipline subordinates who violate [individuals’] civil

rights.” Zahra, 48 F.3d at 685 (alteration in original) (second excerpt quoting Batista v.




                                              5
      Case 1:16-cv-00628-LJV-HKS Document 81 Filed 09/02/20 Page 6 of 21




Rodriguez, 702 F.2d 393, 397 (2d Cir. 1983)). 4 “In ‘limited circumstances,’ a

municipality may also be held liable for its failure to train its employees.” Hernandez,

939 F.3d at 206 (alterations in original) (quoting Connick, 563 U.S. at 61).

       “To state a failure-to-train claim, a plaintiff must allege that ‘a municipality's failure

to train its employees in a relevant respect . . . amount[ed] to deliberate indifference to

the rights of persons with whom the untrained employees come into contact.” Id.

(alterations in original) (quoting Connick, 563 U.S. at 61). Because “[d]eliberate

indifference is a stringent standard of fault,” to survive a motion to dismiss a plaintiff

must plausibly allege that the municipality “fail[ed] to act when it ha[d] ‘actual or

constructive notice,’ generally from ‘[a] pattern of similar constitutional violations by

untrained employees,’ that its training program [was] ‘deficient.” Id. at 207 (quoting

Connick, 563 U.S. at 61). Stated differently, a plaintiff must allege “that the municipal

action was taken with deliberate indifference as to its known or obvious consequences.

A[n allegation] of simple or even heightened negligence will not suffice.” Outlaw v. City

of Hartford, 884 F.3d 351, 373 (2d Cir. 2018) (citation and alteration omitted).

       With respect to their claims for unlawful searches and seizures, the Karczes

adequately allege “[a] pattern of similar constitutional violations by untrained

employees” that would have placed the municipality on “notice” that its training was



       4 See also Decarlo v. Fry, 141 F.3d 56, 61 (2d Cir. 1998) (holding that plaintiffs
can prove deliberate indifference by showing “that the municipality had notice of but
repeatedly failed to make any meaningful investigation into charges that its agents were
violating citizens’ constitutional rights” (citation omitted)); Vann v. City of New York, 72
F.3d 1040, 1049 (2d Cir. 1995) (holding that a plaintiff “may establish the pertinent
custom or policy by showing that the municipality, alerted to the possible use of
excessive force by its police officers, exhibited deliberate indifference” (citation
omitted)).

                                               6
      Case 1:16-cv-00628-LJV-HKS Document 81 Filed 09/02/20 Page 7 of 21




deficient or that its officers were persistently violating citizens’ constitutional rights. See

Hernandez, 939 F.3d at 207. The Karczes assert that they “filed a letter of grievance

with [defendant] Hall,” then the City’s Chief of Police, “on May 21, 2015[,] demanding

explanation, identification, and discipline of the individual . . . [o]fficers involved in” the

unlawful search of their home on May 18, 2015. See Docket Item 1 at 22. Although the

pro se complaint does not clarify the specific grievances included in that letter, the Court

infers that the Karczes generally complained of searches and seizures beyond the

scope of the warrant as well as the excessive use of force. See Triestman v. Fed. Bur.

of Prisons, 470 F.3d 471, 474 (2d Cir. 2006) (submissions of a pro se litigant must be

construed liberally and interpreted to raise the strongest arguments that they suggest).

That is enough, at this early stage, to allege that the City was on notice that its officers

were acting unlawfully. The City’s alleged failure to rectify that deficiency prior the

similarly-unlawful June 8, 2015 search of the Karczes’ home, see Docket Item 1 at 24,

suffices at this early stage to state a claim that the City acted with deliberate

indifference to its officers’ unconstitutional conduct.

       The same is not true, however, with respect to the allegations that officers

Shiesley and Huey, at the direction of Chief Hall, unlawfully ticketed Jennifer Karcz’s

vehicle in November 2013. See Docket Item 1 at 13-14. The complaint alleges that

after the first ticket, the Karczes contacted the City’s assistant attorney who informed

them that they had not violated any ordinances. Id. at 14. It further alleges that the

Karczes then “wr[o]te official complaints of grievance to [defendant Hall] regarding the

trespassing,” but Hall “disregarded” these complaints and “refused to speak with the

Karcz[es].” Id. But Jennifer Karcz was not ticketed again until November 2015, id. at



                                                7
      Case 1:16-cv-00628-LJV-HKS Document 81 Filed 09/02/20 Page 8 of 21




46, by which time the Karczes concede that that City’s code had been amended—they

say unlawfully—to specifically prohibit the conduct at issue, id. at 44-5. The Karczes

cannot claim that the City was deliberately indifferent to its officers’ unlawful

enforcement of a completely new statute. Nor can they claim, based on the lone

November 2013 incident, that the City, through Hall, “acquiesce[d] in a longstanding

practice or custom which constitute[d] the standard operating procedure of the local

government entity.” Jeffes v. Barnes, 208 F.3d 49, 61 (2d Cir. 2000) (emphasis added)

(citation omitted).

       Similarly, the Karczes have not alleged Monell liability for the defendants’ actions

in “contacting journalists to publicly defame the [Karczes].” Docket Item 70 at 9 (citing

Docket Item 1 at 39-40). The Karczes do not allege that City officials otherwise

engaged in “[a] pattern of similar” conduct. See Hernandez, 939 F.3d at 207.

       In short, the Karczes claims against the City and the municipal defendants in

their official capacities may proceed to the extent that they relate to an alleged practice

of unlawfully searching citizens’ home. But they may not proceed for alleged violations

arising from the ticketing of Jennifer Karcz’s vehicles or from publicity following the May

18, 2015 search.


       B.     Labushesky, Bush, Kolata, Endres, Bolsover, Bonstadt, Larson, and
              Turty

       Judge Schroeder found that the claims against defendants Labushesky, Bush,

Kolata, Endres, Bolsover, Bonstadt, Larson, and Truty are barred by the applicable

statute of limitations. See Docket Item 65 at 3. He explained that these defendants

were involved only in incidents that occurred on May 24, 2013, and July 15, 2013, but

the Karczes did not file suit until August 3, 2016—that is, until after the three-year

                                              8
      Case 1:16-cv-00628-LJV-HKS Document 81 Filed 09/02/20 Page 9 of 21




limitations periods on any claims arising from those incidents had expired. Id. In

reaching this finding, Judge Schroeder rejected the Karczes’ argument that their claims

nevertheless should survive because the May and July 2013 incidents were part of an

“ongoing violation,” some portion of which occurred after August 3, 2016. The Court

agrees with Judge Schroeder.

       To the extent the Karczes allege that these defendants are liable in their official

capacities under Monell, that argument misconstrues the continuing-violation doctrine.

“When [a] plaintiff brings a [s]ection 1983 claim challenging a discriminatory policy, the

commencement of the statute of limitations period may be delayed until the last

discriminatory act in furtherance of it.” Shomo v. City of New York, 579 F.3d 176, 181

(2d Cir. 2009) (citation omitted). The doctrine “can be applied when the plaintiff's claim

seeks redress for injuries resulting from ‘a series of separate acts that collectively

constitute one unlawful [act],’ but the doctrine cannot be applied when the plaintiff

challenges conduct that is a discrete unlawful act.” Id. (emphasis added) (quoting Nat'l

R.R. Passenger Corp. v. Morgan, 536 U.S. 101, 117 (2002)). The doctrine’s purpose is

readily apparent in the context of a claim for hostile work environment because such a

claim “challenges ‘repeated conduct’ that ‘occurs over a series of days or perhaps years

and, in direct contrast to discrete acts, a single act of harassment may not be actionable

on its own.’” Id. (quoting Morgan, 536 U.S. at 115).

       The Second Circuit applied these principles to hold in Shomo “that the continuing

violation doctrine can apply when a prisoner challenges a series of acts that together

comprise an Eighth Amendment claim of deliberate indifference to serious medical

needs.” Id. at 182 (emphasis added). The continuing-violation doctrine was critical to



                                              9
        Case 1:16-cv-00628-LJV-HKS Document 81 Filed 09/02/20 Page 10 of 21




the plaintiff’s claim because he did not allege “outright denial of access to care” but

instead “a policy of doctors and prison staff disregarding treatment recommendations”

that, cumulatively, gave rise to single Eighth Amendment claim. Id. In reaching this

holding, the Court repeatedly emphasized that the continuing-violation doctrine applies

where a “continuous series of events giv[es] rise to a cumulative injury.’” Id. at 320

(emphasis added) (quoting Heard v. Sheahan, 253 F.3d 316, 320 (7th Cir. 2001)). See

also id. (emphasis added) (explaining that Morgan applied the doctrine to “a series of

predicate acts forming the basis for a single claim” (citation omitted)); id. (second

emphasis added) (citing Heard for the proposition that “courts ‘don't want the plaintiff to

sue before the violation is complete,’ or to bring separate lawsuits when a series of acts

reasonably should be challenged as part of one claim” (quoting Heard, 253 F.3d at 319-

20)).

         The Karczes allege, as relevant here, that on May 24, 2013, and July 15, 2013,

defendants Labushesky, Bush, Kolata, Endres, Bolsover, Bonstadt, Larson, and Truty

searched their home without a “search warrant” and without “exigent circumstances . . .

justify[ing] the[ir] armed entry.” See Docket Item 1 at 10; see also id. at 12. By the

terms of their own pleadings, the Karczes concede that each of these acts was a

“discrete unlawful act.” See Shomo, 579 F.3d at 181. The Karczes did not need to wait

for additional, similar violations to occur in order to establish a “single claim.” Id. at 182.

Stated differently, had the defendants never returned to the Karczes’ home after July

15, 2013, the Karczes could have used the exact same set of facts to plead two distinct

claims under the Fourth Amendment.




                                              10
     Case 1:16-cv-00628-LJV-HKS Document 81 Filed 09/02/20 Page 11 of 21




       The Court notes that it is not clear, in any event, what purpose it would serve to

preserve these discrete claims. The Karczes argue that these actions “were part of

[d]efendant Hall’s ongoing campaign of threats, harassment, and intimidation against

[the Karczes], and these incidents should not be dismissed from the complaint.” Docket

Item 70 at 10. But the issue is not whether these “incidents” should be dismissed. It is

instead whether these incidents may give rise to discrete claims under the Fourth

Amendment. To the extent the plaintiffs intend to use these events to demonstrate the

existence of a “longstanding practice or custom,” Jeffes, 208 F.3d at 61, and thereby

establish Monell liablity for their Fourth Amendment claims against Hall and the City, the

Court’s decision today neither permits nor prohibits that strategy. But to the extent the

Karczes wish to preserve free-standing claims against Labushesky, Bush, Kolata,

Endres, Bolsover, Bonstadt, Larson, and Truty—whether in their individual or official

capacities—for their actions prior to August 3, 2013, they may not do so.


       C.     Smith

       The municipal defendants also moved to dismiss all claims against defendant

Smith as barred by the statute of limitations. See Docket Item 16-1 at 9. Judge

Schroeder recommended denying that motion because the Karczes alleged that Smith

was involved in John Karcz’s July 20, 2016 arrest. See Docket Item 65 at 4. The

defendants have not objected to that recommendation, and this Court agrees with it.

Accordingly, defendant Smith’s motion is granted to the extent it raises claims arising

from incidents prior to August 3, 2013, but denied to the extent it raises claims arising

from incidents after that date.




                                            11
     Case 1:16-cv-00628-LJV-HKS Document 81 Filed 09/02/20 Page 12 of 21




       D.     Common Law Claims and Respondeat Superior Liability

       In their complaint, the Karczes brought a number of claims—including unlawful

arrest, unlawful searches and seizures, unlawful confinement; “[p]olice [m]isconduct,”

excessive force, false imprisonment, and intentional infliction of emotional distress—

under both 42 U.S.C. § 1983 and the “[c]ommon [l]aw.” See Docket Item 1 at 63-68.

The Karczes contest Judge Schroeder’s finding that they failed to timely file notices of

claim, as required to preserve those claims under New York law. According to the

Karczes, they in fact served notice by registered mail, although they did not include that

allegation in their complaint. See Docket Item 70 at 11; see also Docket Item 22 at 4-5.

They therefore ask that the Court grant them leave to file an amended complaint.

       In light of the Karczes’ pro se status at the time they filed their complaint, the

Court modifies Judge Schroeder’s recommendation and grants their motion to amend.

Generally, courts afford pro se plaintiffs an opportunity to amend “unless the court can

rule out any possibility, however unlikely it might be, that an amended complaint would

succeed in stating a claim.” Abbas v. Dixon, 480 F.3d 636, 639 (2d Cir. 2007) (citation

omitted); see also Cuoco v. Moritsugu, 222 F.3d 99, 112 (2d Cir. 2000) (“A pro se

complaint is to be read liberally. Certainly the court should not dismiss without granting

leave to amend at least once when a liberal reading of the complaint gives any

indication that a valid claim might be stated.” (quoting Gomez v. USAA Fed. Sav. Bank,

171 F.3d 794, 795 (2d Cir. 1999))). Leave to amend pleadings should be denied only

when amendment would be “futile.” Id.

       The Karczes therefore may amend their complaint to set forth their compliance

with the relevant notice-of-claim requirements. Having granted leave to amend in this

respect, the Court need not reach the Karczes’ arguments with respect to the City’s and
                                             12
     Case 1:16-cv-00628-LJV-HKS Document 81 Filed 09/02/20 Page 13 of 21




the supervisory defendants’ liability under the doctrine of respondeat superior. The

Karczes may amend their complaint in that regard as well.

       If the Karczes do not amend their complaint within 30 days, Counts I, III, VII, and

VIII will be dismissed to the extent they raise common law claims. And because

intentional infliction of emotional distress is not otherwise cognizable under section

1983, see Docket Item 65 at 5 n.1, Count IX will be dismissed in its entirety.


       E.     Nickerson

       The Karczes allege that defendant Nickerson, the City’s attorney, “requested an

unlawful amendment” to the City’s municipal code and later enforced that ordinance

against Jennifer Karcz. See Docket Item 1 at 44-47. Judge Schroeder recommended

that all claims against Nickerson be dismissed because he was entitled to absolute

legislative and prosecutorial immunity. Docket Item 65 at 8-10. The Karczes do not

object to Judge Schroeder’s recommendation that any claims against Nickerson for his

decision to prosecute Jennifer Karcz be dismissed. See Docket Item 70 at 13-16. The

Court also agrees with that finding and accordingly dismisses all such claims. But the

Karczes do object to Judge Schroeder’s finding with respect to legislative immunity,

arguing that Nickerson did not act in a legislative capacity in proposing the amendment.

See id. The Court agrees with the Karczes.

       “[U]nder the common law, state and local government officials . . . enjoy absolute

immunity against federal civil claims asserted against them in their individual capacities”

for “conduct that falls ‘within the sphere of legitimate legislative activity.’” NRP Holdings

LLC v. City of Buffalo, 916 F.3d 177, 190 (2d Cir. 2019) (first excerpt quoting Bogan v.

Scott-Harris, 523 U.S. 44, 49 (1998)) (second quoting Eastland v. U. S. Servicemen's


                                             13
     Case 1:16-cv-00628-LJV-HKS Document 81 Filed 09/02/20 Page 14 of 21




Fund, 421 U.S. 491 (1975)). Because this immunity “attaches to particular types of

conduct, not to particular job titles . . . , officials outside the legislative branch may be

entitled to legislative immunity when “they perform legislative functions.” Id. at 191

(emphases in original) (citation omitted).

       “[W]hether an act is legislative turns on the nature of the act, rather than on the

motive or intent of the official performing it.” Id. (quoting Bogan, 523 U.S. at 54). When

executive branch officials, such as Nickerson, seek to “claim the protections of an

immunity traditionally accorded to members of the legislative branch,” they must “show

that their activities were ‘legislative’ both in form and in substance.” Id. (alteration and

citation omitted). An act is legislative in form when it is an “integral step[ ] in the

legislative process.” Id. (citation omitted). And an act is legislative in substance when it

“b[ears] all the hallmarks of traditional legislation, including [that it] reflect[s]

discretionary, policymaking decisions implicating the budgetary priorities of the

government and the services the government provides to its constituents.” Id. (citation

omitted).

       For example, in NRP, the Second Circuit found that a mayor’s “discretionary

conduct in declining to introduce [certain] resolutions before the [municipal legislature]

satisfie[d] both elements.” Id. Notably, under the city’s “municipal law,” the mayor was

“vest[ed] . . . with broad discretion over whether to introduce. . . the resolutions,” and the

municipal legislature could not take further action without the mayor’s introduction. Id.

at 184. An executive branch official, in other words, was empowered to either stop the

legislative process in its tracks or move it forward. That is to say, an executive act, by




                                                14
       Case 1:16-cv-00628-LJV-HKS Document 81 Filed 09/02/20 Page 15 of 21




the terms of the municipal law, was “an integral step[ ] in the legislative process.” Id. at

191.

        This Court is not persuaded, at this early stage, that Nickerson is entitled to

legislative immunity for his decision to propose an ordinance allegedly targeting the

Karczes. Although Nickerson was a public official, the mere combination of a public

office and a legislative proposal does not, ipso facto, result in legislative immunity.

Instead, Nickerson must show that the act of proposing legislation was an “integral

step[ ] in the legislative process.” NRP, 916 F.3d at 191. Unlike in NRP, where the

mayor’s act was a necessary step in the legislative process, there is no allegation in the

complaint—or in the defendants’ moving papers, for that matter—that Nickerson was

uniquely positioned to advance this proposed ordinance. 5 In other words, according to

the complaint, Nickerson acted in exactly the same manner as would any other citizen

seeking to propose legislation, and Nickerson’s position as a government official was

not material.

        Lest there be any doubt, the Court will trace Nickerson’s argument to its logical

conclusion. Taking the Karczes’ allegations as true, what Nickerson argues is that a

prosecutor seeking to retaliate against a municipal resident, may, without risking any

civil liability, propose legislation targeting that individual and then enforce that legislation



        5In fact, the defendants appear to assert the opposite. See Docket Item 16-1 at
16 (“[The p]laintiffs do not allege [that Nickerson] ha[d] the authority to unilaterally
change the City code. Indeed, the City code must be changed through the City
Common Council—a body independent from and not named in [the p]laintiff’s
[c]omplaint.”). In any event, the Court is not foreclosing the argument that Nickerson,
like the mayor in NRP, was uniquely empowered to advance (or halt) legislation. But
because there is no allegation to that effect in the complaint, that issue is not before the
Court on this motion to dismiss.

                                              15
     Case 1:16-cv-00628-LJV-HKS Document 81 Filed 09/02/20 Page 16 of 21




against the individual. The first action would be protected by legislative immunity; the

second by prosecutorial. The Court fails to see how that expansive interpretation of

legislative immunity would serve any legitimate interests.

       In reaching this determination, the Court is guided by the purpose underpinning

legislative immunity: “Legislators are immune from deterrents to the uninhibited

discharge of their legislative duty, not for their private indulgence but for the public

good.” Tenney v. Brandhove, 341 U.S. 367, 377 (1951). In developing this

understanding of the doctrine, the Supreme Court in Tenney quoted with approval the

words of a former Chief Justice of the Massachusetts Supreme Judicial Court:

       These privileges are thus secured, not with the intention of protecting the
       members against prosecutions for their own benefit, but to support the rights
       of the people, by enabling their representatives to execute the functions of
       their office without fear of prosecutions, civil or criminal. I therefore think
       that the article ought not to be construed strictly, but liberally, that the full
       design of it may be answered. I will not confine it to delivering an opinion,
       uttering a speech, or haranguing in debate; but will extend it to the giving of
       a vote, to the making of a written report, and to every other act resulting
       from the nature, and in the execution, of the office; and I would define the
       article as securing to every member exemption from prosecution, for every
       thing said or done by him, as a representative, in the exercise of the
       functions of that office, without inquiring whether the exercise was regular
       according to the rules of the house, or irregular and against their rules.

Id. at 373-74 (quoting Coffin v. Coffin, 1808, 4 Mass. 1, 27 (Parson, C.J.)

(emphasis added). As alleged, Nickerson was not “execut[ing] the function of

[his] office” when he proposed the ordinance. He was merely acting as would

any other citizen. To confer immunity on such acts would seem, quite

improperly, to protect Nickerson’s “private indulgence” alone.

       In short, the Court denies Nickerson’s motion to dismiss the claims against

him as they relate to his proposing a town ordinance.



                                              16
     Case 1:16-cv-00628-LJV-HKS Document 81 Filed 09/02/20 Page 17 of 21




       F.     Counts III, IV, VIII, and XII

       Judge Schroeder recommended dismissal of Counts III and VIII as duplicative of

Count I. Docket Item 65 at 14. He also recommended dismissal of Count IV as

duplicative of the Karczes’ other, “more specific causes of action.” Id. The Karczes do

not object to either recommendation. The Court agrees with them as well and

accordingly orders dismissal of Counts III, IV, and VIII.

       Judge Schroder recommended dismissal of Count XII on other grounds and

accordingly did not consider the defendants’ argument that this count was duplicative.

See id. The Court agrees with the defendants that respondeat superior is a theory of

liability, not a substantive cause of action. Accordingly, Count XII is dismissed. In their

amended complaint, the Karczes should clarify, for each remaining cause of action,

which specific parties they seek to hold liable under the doctrine of respondeat superior.


       G.     Claims for Punitive Damages

       Judge Schroeder found that “in light of [the Karczes’] representation that they are

not seeking punitive damages against the City, it is recommended that this aspect of

[the] defendant’s motion be denied as moot.” Docket Item 65 at 10. Neither party has

objected to that recommendation. The Court accordingly adopts Judge Schroeder’s

recommendation.


       H.     The Karczes’ Request for Injunctive Relief

       The Karczes included a request for various forms of injunctive relief in their

complaint. See Docket Item 1 at 71. The municipal defendants argued before Judge

Schroeder that this request was improper, see Docket Item 16-1 at 20, but they have

not objected to his finding that because an injunction is not a separate cause of action,

                                              17
      Case 1:16-cv-00628-LJV-HKS Document 81 Filed 09/02/20 Page 18 of 21




but instead a remedy, dismissal is inappropriate. Docket Item 65 at 13. The Court

agrees with Judge Schroeder, in any event, and accordingly denies that part of the

defendants’ motion.


II.    LEWIS

       The Karczes also object to Judge Schroeder’s recommendation to dismiss their

claims against Lewis. Docket Item 69. They do not contest Judge Schroeder’s finding

that all claims against Lewis in his official capacity are barred by the Eleventh

Amendment. Id. at 3. They instead contest his finding that all claims against Lewis in

his individual capacity are barred by the doctrine of judicial immunity. Id. at 6-9. That

argument is without merit.

       Judicial “immunity is overcome in only two sets of circumstances.” Mireles v.

Waco, 502 U.S. 9, 11 (1991). “First, a judge is not immune from liability for nonjudicial

actions, i.e., actions not taken in the judge’s judicial capacity.” Id. “Second, a judge is

not immune for actions, though judicial in nature, taken in the complete absence of all

jurisdiction.” Id. at 12.

       For the reasons stated in Judge Schroeder’s R&R, Lewis acted in his judicial

capacity during all events underlying the Karczes’ claims. See Docket item 66 at 3. To

the extent the Karczes argue that Lewis acted extrajudicially in “promis[ing], on the

record, not to sentence [them] to any jail time . . . and to immediately seal [Jennifer]

Karcz[‘s] conviction, in exchange for [the Karczes’] entering . . . guilty plea[s],” see

Docket Item 69 at 7; see also Docket Item 1 at 48-49, that allegation is not enough to

plausibly claim that Lewis engaged in the “prosecutorial act” of plea bargaining. Cf.

Lopez v. Vanderwater, 620 F.2d 1229, 1235 (7th Cir. 1980) (holding that judge was


                                              18
     Case 1:16-cv-00628-LJV-HKS Document 81 Filed 09/02/20 Page 19 of 21




immune from suit for “his acts of arraigning, convicting, and sentencing [the plaintiff]” but

not for his “decision to prosecute,” “determin[ation of] the offense to be charged,”

“prepar[ing] a written charge,” “prepar[ing] a guilty plea,” and “present[ing] the charge

and plea form to himself”). Under New York law, “when a sentence is agreed upon by

the prosecutor and a defendant as a predicate to entry of a plea of guilty, the court or

the prosecutor must orally on the record, or in writing filed with the court, state the

sentence agreed upon as a condition of such plea.” N.Y. Crim. Proc. L. § 340.20(4).

The Karczes’ allegations merely restate this standard procedure.

       Similarly, the Karczes’ do not plausibly allege that Lewis acted “in the complete

absence of jurisdiction.” See Mireles, 502 U.S. at 11. “[T]he scope of a judge’s

jurisdiction must be construed broadly where the issue is the immunity of the judge.”

Stump v. Sparkman, 435 U.S. 349, 356 (1978). “A judge will not be deprived of

immunity because the action he took was in error, was done maliciously, or was in

excess of his authority; rather, he will be subject to liability only when he has acted in

the ‘clear absence of all jurisdiction.’” Id. at 356-56 (quoting Bradley, 80 U.S. at 351).

The Supreme Court has

       illustrated the distinction between lack of jurisdiction and excess of
       jurisdiction with the following examples: if a probate judge, with jurisdiction
       over only wills and estates, should try a criminal case, he would be acting
       in the clear absence of jurisdiction and would not be immune from liability
       for his action; on the other hand, if a judge of a criminal court should convict
       a defendant of a nonexistent crime, he would merely be acting in excess of
       his jurisdiction and would be immune.

Id. at 357 n.7 (citing Bradley, 80 U.S. at 352). In light of these principles, the

Karczes’s allegation that Lewis issued a warrant unsupported by probable cause

falls far short of an allegation that Lewis lacked jurisdiction over the matter.



                                             19
     Case 1:16-cv-00628-LJV-HKS Document 81 Filed 09/02/20 Page 20 of 21




                                       CONCLUSION


       For the reasons stated above and in the Lewis and municipal-defendant R&Rs,

Lewis’s motion to dismiss, Docket Item 34, is GRANTED; the municipal defendants’ and

Shiesley’s motions to dismiss, Docket Items 16, 20, are GRANTED in part and DENIED

in part; and the Karczes’ motion to amend the complaint is GRANTED.

       The Karczes are advised that an amended complaint is intended to completely

replace the prior complaint in the action and thus “renders [any prior complaint] of no

legal effect.” Int’l Controls Corp. v. Vesco, 556 F.2d 665, 668 (2d Cir. 1977); see also

Shields v. Citytrust Bancorp, Inc., 25 F.3d 1124, 1128 (2d Cir. 1994). Therefore, any

amended complaint must include all allegations against each of the defendants so that

the amended complaint stands alone as the only complaint that the defendants must

answer in this action.


                                           ORDER


       In light of the above, IT IS HEREBY

       ORDERED that Lewis’s motion to dismiss is GRANTED, and the Clerk of Court

shall terminate him as a party to this action; and it is further

       ORDERED that Labushesky’s, Bush,’s Kolata’s, Endres’s, Bolsover’s,

Bonstadt’s, Larson,’s and Truty’s motions to dismiss are GRANTED, and the Clerk of

Court shall terminate them as parties to this action; and it is further

       ORDERED that the Karczes may amend their complaint within 30 days of

the date of this decision and order; and it is further




                                              20
     Case 1:16-cv-00628-LJV-HKS Document 81 Filed 09/02/20 Page 21 of 21




         ORDERED that if the Karczes do not amend their complaint, Count IX and all

common law claims shall be dismissed without further order; and it is further

         ORDERED that the matter is referred back to Judge Schroeder for further

proceedings consistent with the referral order of July 25, 2019, Docket Item 47.



         SO ORDERED.



Dated:         September 2, 2020
               Buffalo, New York



                                              /s/ Lawrence J. Vilardo
                                             LAWRENCE J. VILARDO
                                             UNITED STATES DISTRICT JUDGE




                                           21
